Title: To Thomas Jefferson from Charles Bellini, 10 July 1790
From: Bellini, Carlo (Charles)
To: Jefferson, Thomas


Williamsburg, 10 July 1790. “L’Eminentissimo Nostro Monsignor Arcivescovo Madison” who hoped to be consecrated in America will probably have forwarded the answer to TJ’s most kind letter of 13 June.—The word impotent, which Bellini’s evil genius let drop at the end of TJ’s letter, would have been more than enough to discourage the strongest spirit: the effect of that unexpected thunderbolt on his, already crushed by so many travails, may be imagined, but in that most violent shock, upsetting to his whole mechanism and the weak springs that sustain it, he recalled an ancient anecdote not at all inappropriate to his own case.
Giovan Gastone, last Grand Duke of Tuscany of the Medici family, was perpetually annoyed by a priest who kept asking him,  in the most insolent manner, for all the vacant benefices—which in that territory are most numerous and highly lucrative—without having ever obtained one because of his importunings; at last the Grand Duke, though a most patient man, was unable any longer to bear the petulant, petitioning priest, and with a solemn decree forbade him, under severest penalties, ever to request another thing so long as he should live. Within a few hours of the publication of this edict, the priest presented to his sovereign a petition no less impertinent than just, praying for the power to petition. Whereupon the Grand Duke, knowing that the priest’s action—called by jurists “Oris Aperitio” was just and that the priest was not an ignorant man, at once conferred on him the best benefice then vacant. TJ is the sovereign in the sense that he is patient and a benefactor; Bellini is the petitioner, doubtless indiscreet and perhaps impertinent, but not a priest.
A cause célèbre in the Virginia admiralty court, at which he had the honor to serve as interpreter and translator of numerous Spanish documents “in lingua Americana,” impressed many gentlemen, particularly Col. Innes, with the utility of having a sworn interpreter for all cases. Innes told Bellini that he would like to write to TJ and Madison on the subject, but Bellini thinks that, as he has many important matters on his hands, he may not remember, and therefore begs TJ to intercede directly or indirectly in his favor. He has imitated the petitioning priest only too well, but he knows what he did not and could not know: that TJ’s natural inclination to assist wretched humanity is much greater than all the troublesome annoyances that might be produced upon TJ by all men, and his confidence in TJ is such that it can only be inadequately expressed in the saying of the poet king: “In te, Domine, speravi, non confundar in eternum.”—He asks pardon for an insipidly prolix letter, and begs TJ himself not to forget that his patience is infinite: he remembers how and to what extent it was tried, there in that earthly paradise mistakenly called Monticello (“nel Paradiso Terrestre abusivamente chiamato Monticello”), by the most efficaceous and indefatigable Mazzei, and also the motives that once, at Elk-Hill, drew from the depths of TJ’s heart that stupendous “I am dead” (“e dei motivi che una volta a Elk-hill estrassero dal più profondo del suo cuore quello stupendo: ‘Son Morto’”). All the waters of the river Lethe could not make him forget that.—His poor crippled wife thanks TJ for the affection with which he honors her.
 